 

Exhibit 10.1

 

THIRD AMENDMENT TO
AMENDED AND RESTATED LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of September 4, 2014, is made by and among OMEGA PROTEIN CORPORATION, a
Nevada corporation (the “Parent”), and OMEGA PROTEIN, INC., a Virginia
corporation (“OPI” and, collectively with the Parent, the “Borrowers”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent, (the “Administrative Agent”) and the Lenders (as defined
in the Loan Agreement).

 

R E C I T A L S:

 

A.          Borrowers, Administrative Agent, and the Lenders from time to time
party thereto, have entered into that certain Amended and Restated Loan
Agreement (as heretofore or hereafter amended, modified, supplemented or
restated, collectively, the “Loan Agreement”) dated as of March 21, 2012.

 

B.          Borrowers have requested (i) that the Lenders and Administrative
Agent consent to certain transactions and waive certain covenants, which, but
for this Amendment, would be prohibited by the Loan Agreement, and (ii) an
increase in the aggregate Revolving Credit Commitments, and the Lenders and
Administrative Agent have agreed to such transactions, to waive such covenants,
and to increase the Revolving Credit Commitments, in each case upon, and subject
to, the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Administrative Agent and the Lenders agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01     Definitions Above. As used herein, the terms “Administrative
Agent,” “Amendment,” “Borrowers,” “Loan Agreement,” “OPI,” and “Parent” shall
have the meanings as set forth above.

 

Section 1.02     Definitions in Loan Agreement. Capitalized terms used in this
Amendment, to the extent not otherwise defined herein, shall have the same
meanings as set forth in the Loan Agreement; without limiting the foregoing, the
following terms are defined in the Loan Agreement: “Default,” “Event of
Default,” “Increased Amount Date,” “Lenders,” “Lien,” “Loan Document,” “Loan
Parties,” and “Secured Parties”.

 

 


--------------------------------------------------------------------------------


 

 

ARTICLE II

AMENDMENTS TO AGREEMENT; CONSENTS AND WAIVERS

 

Section 2.01     Defined Terms. Section 1.01 of the Loan Agreement is hereby
amended as follows:

 

(a)           The following terms are inserted in alphabetical order:

 

“Acquisition Note” means that certain Intercompany Promissory Note dated
September 5, 2014, in the original principal amount of $28,500,000, executed by
Bioriginal Omega and payable to the order of Parent.

 

“Amalgamation” means the amalgamation, under the laws of Saskatchewan, of
Bioriginal Acquireco and Bioriginal with Bioriginal Omega being the resulting
entity, and by which Bioriginal Omega’s name will be changed from “101264205
Saskatchewan Ltd.” to “Bioriginal Food & Science Corp.”.

 

“Bioriginal” means Bioriginal Food & Science Corp., a Saskatchewan corporation,
Entity No. 101228896.

 

“Bioriginal Acquireco” means 101264205 Saskatchewan Ltd., a Saskatchewan
corporation, Entity No. 101264205, a wholly-owned subsidiary of Omega Protein
Corporation formed for the special purpose of carrying out the Bioriginal
Acquisition.

 

“Bioriginal Acquisition” means the acquisition of the Equity Interests of
Bioriginal pursuant to that certain Share Purchase Agreement dated September 5,
2014 by and among Parent and Bioriginal Acquireco, as Buyer, and the Sellers and
Purchasers as described therein; as part of the Bioriginal Acquisition, (i)
Bioriginal Acquireco will acquire, among other assets, all of the Equity
Interests of Bioriginal, and (ii) Parent will capitalize Bioriginal Acquireco
with a cash equity contribution and through a loan evidenced by the Acquisition
Note.

 

“Bioriginal Indebtedness” means the Indebtedness described in Schedule 8.04(A)
attached hereto, including any refinancings, refundings or replacements thereof.

 

“Bioriginal Omega” means Bioriginal Food & Science Corp., a corporation
amalgamated under the laws of Saskatchewan, formerly known as 101264205
Saskatchewan Ltd., and successor by amalgamation to Bioriginal and Bioriginal
Aquireco.

 

 

Third Amendment to Amended

and Restated Loan Agreement

 

 
2

--------------------------------------------------------------------------------


 

 

“Bioriginal Party” means, as applicable, Bioriginal Aquireco, Bioriginal Omega
and each of its Subsidiaries, and “Bioriginal Parties” means, collectively, all
of the above; no Bioriginal Party is a Loan Party.

 

“CAN$” means Canadian Dollars.

 

“Future Bioriginal Term Loan” means that certain possible term loan facility
that may be provided to Bioriginal Omega or one of its Subsidiaries by HSBC Bank
Canada or another financial institution in Canada, after September 5, 2014 in an
original principal amount not to exceed CAN$4,100,000.00, secured by the
Bioriginal Parties’ land and buildings located at 102 Melville Street,
Saskatoon, Saskatchewan and any other assets or properties of the Bioriginal
Parties (including without limitation, any assets or properties of the
Bioriginal Parties that secure the Bioriginal Indebtedness); no Loan Party shall
be liable on such loan or grant Liens to secure such loan.

 

“Permitted Bioriginal Disposition” means (a) Dispositions of inventory in the
ordinary course of business, (b) Dispositions of machinery and equipment no
longer used or useful in the conduct of business of a Bioriginal Party that are
made in the ordinary course of business, (c) Dispositions of Property by a
Bioriginal Party to another Bioriginal Party or to a Loan Party, provided that
to the extent constituting an investment, such transaction is permitted by
Section 8.09, (d) Dispositions of accounts receivable in connection with the
collection or compromise thereof, (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Bioriginal Parties or the Loan Parties, and (f) the Disposition of cash
equivalents for fair market value.

 

(b)           The term “Governmental Requirements” is amended by inserting the
words “, any Bioriginal Party” between the words “any Guarantor” and “or the
Property”.

 

(c)           The term “Guarantor” is amended to read as follows:

 

“Guarantors” means Protein Finance Company, a Delaware corporation, Omega
Shipyard, Inc., a Delaware corporation, Protein Industries, Inc., a Delaware
corporation, Cyvex Nutrition, Inc., a California corporation, InCon Processing,
L.L.C., a Delaware limited liability company, Wisconsin Specialty Protein, LLC,
a Wisconsin limited liability company, and any other Person which subsequently
guaranties the payment and performance of the Obligations.

 

(d)           The term “Permitted Acquisitions” is amended by removing the “and”
before clause (g), removing the period at the end of clause (g), and inserting
the following language:

 

, and (h) the Bioriginal Acquisition.

 

 

Third Amendment to Amended

and Restated Loan Agreement

 

 
3

--------------------------------------------------------------------------------


 

 

(e)           The term “Permitted Liens” is amended by removing the “and” before
clause (u), removing the period at the end of clause (u), and inserting the
following language:

 

(v) Liens securing the Bioriginal Indebtedness on the day immediately preceding
the Bioriginal Acquisition, and (vi) Liens securing the Future Bioriginal Term
Loan, provided, that (A) such Liens encumber only the Bioriginal Parties’ real
estate and improvements thereon located at 102 Melville Street, Saskatoon,
Saskatchewan and any other assets or properties of the Bioriginal Parties
(including without limitation, any assets or properties of the Bioriginal
Parties that secure the Bioriginal Indebtedness), and (B) no Loan Party is
liable on such loan or has granted any Lien to secure such loan.

 

(f)           The term “Sanctioned Country” is amended by inserting the
following sentence at the end thereof:

 

Specifically, and without limitation, Sanctioned Country shall include Iran,
Sudan, Syria, Cuba and North Korea.

 

(g)           The term “Sanctioned Person” is amended to read in full as
follows:

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.

 

Section 2.02     Good Standing. The last sentence of Section 6.03 of the Loan
Agreement is hereby amended to read as follows:

 

Each of the Guarantors is a corporation, limited liability company or
partnership, duly organized, validly existing and in good standing under the
laws of its state of incorporation, formation or organization, as the case may
be, and has the power and authority to own its Property and to carry on its
business in each jurisdiction in which it does business and in which the failure
to be so qualified would (when considered alone or when aggregated with the
effect of failure to qualify in all other jurisdictions) have a Material Adverse
Effect.

 

 

Third Amendment to Amended

and Restated Loan Agreement

 





 
4

--------------------------------------------------------------------------------


 



 

Section 2.03     OFAC. Section 6.15 of the Loan Agreement is hereby amended to
read in full as follows:

 

Section 6.15 Anti-Terrorism; Anti-Money Laundering. No Loan Party nor any of its
Subsidiaries or, to their knowledge, any of their Related Parties (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is
in violation of (A) the Trading with the Enemy Act, (B) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or (C) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”) or
(iii) is a Sanctioned Person. No part of the proceeds of any Extension of Credit
hereunder will be unlawfully used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender, the Arranger, the
Administrative Agent, the Issuing Lender or the Swingline Lender) of any
Anti-Terrorism Laws. No Loan Party nor any Subsidiary has exported any products
directly to any Sanctioned Country.

 

Section 2.04     Certain Representations and Warranties Relating to Bioriginal
Parties. The Loan Agreement is hereby amended by adding Section 6.21, to read in
full as follows:

 

Section 6.21     Certain Representations Relating to the Bioriginal Parties. The
representations and warranties contained in the following Sections of this
Article VI are true and correct as to each Bioriginal Party but, in each case
substituting “Bioriginal Party” for “Loan Party” or “Guarantor” as the case may
be:

 

 

●

6.01, 6.03 (as to the last sentence thereof),

 

 

●

6.04 (as to the last phrase thereof, beginning “and each Loan Party is in
compliance”),

 

 

●

6.05 through 6.11 (inclusive),

 

 

●

6.13 (references to “federal laws, rules or ordinances” shall include those of
any national Governmental Agency having jurisdiction over any Bioriginal Party
and to “local or state law, rule regulation or rule of common law” shall include
those of any local, regional or provincial Governmental Agency having
jurisdiction over any Bioriginal Party),

 

 

Third Amendment to Amended

and Restated Loan Agreement

 





 
5

--------------------------------------------------------------------------------


 



 

 

●

6.14, 6.15 and 6.20, and

 

 

●

the terms of such Sections shall be applied to the Bioriginal Parties using the
same standards and qualifications as set forth in such Sections, by way of
example and not limitation: “accurate and complete,” “Contested in Good Faith,”
“material,” “materially,” “Material Adverse Effect,” “necessary or appropriate,”
“reasonable,” “to its knowledge” and “usual and customary”.

 

Section 2.05     Bioriginal Collateral. Section 7.14 of the Loan Agreement is
hereby amended by inserting clause (e) to read in full as follows:

 

(e)     Contemporaneously with the closing of the Bioriginal Acquisition, Parent
shall grant to the Administrative Agent, for the benefit of the Secured Parties,
a first priority Lien upon 65% of the Equity Interests of Bioriginal Acqireco
and, effective immediately upon the completion of the Amalgamation, of
Bioriginal Omega, and the Borrowers and other Loan Parties shall execute such
pledges, security agreements, stock powers and other documents as required by
Administrative Agent, in form and substance satisfactory to the Administrative
Agent in its sole discretion, in connection with the foregoing.

 

Section 2.06     Use of Proceeds. Section 7.20 of the Loan Agreement is hereby
amended by removing the word “and” after clause (a) inserting clause (c) to read
in full as follows:

 

and (c) for (i) the full or partial repayment of the following Bioriginal
Indebtedness: (A) the Cash Flow Loan in the amount of CAN$8,166,300.00 owed by
Bioriginal to HSBC Bank Canada and (B) the Non-Convertible, Unsecured
Subordinated 9.5% Debentures in the aggregate principal amount of
CAN$5,335,000.00, and (ii) the acquisition of the real property and improvements
thereon at 102 Melville Street, Saskatoon, Saskatchewan by Bioriginal.

 

Section 2.07     Certain Covenants relating to Bioriginal Parties. The Loan
Agreement is hereby amended by adding Section 7.21, to read in full as follows:

 

Section 7.21 Certain Covenants Relating to the Bioriginal Parties. The Loan
Parties will cause each Bioriginal Party to comply with:

 

(a)     the following Sections of this Article VII and Article VIII as to each
Bioriginal Party but, in each case substituting “Bioriginal Party” for “Loan
Party” or “Guarantor” as the case may be:

 

 

●

7.02, 7.03, 7.04 (first sentence only), 7.05 through 7.07,

 

 

●

7.08 (substituting “Canadian GAAP or Accounting Standards for Private
Enterprises, whichever it may be using as of August 31, 2014” for “GAAP”),

 

 

Third Amendment to Amended

and Restated Loan Agreement

 





 
6

--------------------------------------------------------------------------------

 

 

 

●

7.10, 7.15, 7.20, 8.01, 8.02,

 

 

●

8.03 (amended by removing “and” after clause (b) and inserting clause (d) to
read in full as follows: “and (d) extensions of credit to suppliers in order to
engage in the current lines of business of the Bioriginal Parties; provided,
that all loans, adjustments and advances under this Section 8.03 and all
investments under Section 8.09, in each case made by any Bioriginal Parties,
shall not exceed an aggregate amount of $5,000,000.00 outstanding at any
time.”),

 

 

●

8.04 (amended by removing the word “and” before clause (k) and after clause (k)
inserting clauses (l) and (m), to read in full as follows:

          ; and, (l) the Bioriginal Indebtedness; provided, that (i) none of the
Bioriginal Indebtedness was incurred in connection with, or in contemplation of,
Bioriginal Omega becoming a Subsidiary or the acquisition of the Equity
Interests or assets acquired in the Bioriginal Acquisition, (ii) the principal
amount of the indebtedness owed to each creditor of the Bioriginal Indebtedness
shall not exceed the amount shown in Schedule 8.04(A), (iii) no Loan Party shall
have any liability or other obligation with respect to such Bioriginal
Indebtedness, and (iv) such Bioriginal Indebtedness does not result in any Lien
other than Permitted Liens; and (m) Indebtedness under the Future Bioriginal
Term Loan.)

  

 

●

8.06 (references to “Permitted Dispositions” shall be deemed to be “Permitted
Bioriginal Dispositions,” and the limitation in clause (iv) shall be to assets
“sold or otherwise disposed of by the Loan Parties and the Bioriginal Parties”),

 

 

●

8.09 (amended by [i] removing “and” after clause (j) and after clause (k)
inserting clauses (l) and (m) to read in full as follows: “, (l) investments in
joint ventures with suppliers to engage in the current lines of business of the
Bioriginal Parties; provided, that all investments under this Section 8.09,
clauses (a) through (l) and all loans, adjustments and advances under Section
8.03, in each case made by any Bioriginal Parties, shall not exceed an aggregate
amount of $5,000,000.00 outstanding at any time, and (m) investments in the real
property and improvements thereon at 102 Melville Street, Saskatoon,
Saskatchewan and any other assets or properties of the Bioriginal Parties
provided, that all investments under this clause (m) made by any Bioriginal
Parties shall not exceed an aggregate amount of CAN$5,500,000.00.” and [ii] in
each case, as to the Bioriginal Parties, references to the “United States” shall
be deemed to be the “United States or Canada”),

 

 

Third Amendment to Amended

and Restated Loan Agreement

 





 
7

--------------------------------------------------------------------------------

 

 

 

●

8.10, 8.11, 8.13 and 8.14;

 

 

●

the terms of such Sections shall be applied to the Bioriginal Parties using the
same standards and qualifications as set forth in such Sections, by way of
example and not limitation: “accurate and complete,” “Contested in Good Faith,”
“material,” “materially,” “Material Adverse Effect,” “necessary or appropriate,”
“reasonable,” “to its knowledge” and “usual and customary”; and

 

(b) all Governmental Requirements of any Governmental Authority having
jurisdiction over such Bioriginal Party relating to employment, labor, pensions
and retirement plans.

 

Section 2.08     Increase in Revolving Credit Commitment. Pursuant to Section
4.13 of the Loan Agreement, Borrowers have requested an increase in the
aggregate Revolving Credit Commitments by an aggregate principal amount of
$10,000,000.00, with an Increased Amount Date as of the date of this Amendment.
The Administrative Agent hereby notifies the Borrowers and the Lenders of the
allocation for all Revolving Credit Commitments, after taking into account the
exercise by the Borrowers of such increase to the aggregate Revolving Credit
Commitments under Section 4.13 of the Loan Agreement effective as of the
Increased Amount Date, as follows:

 

Wells Fargo Bank, National Association

$40,833,000.00;

 

 

JPMorgan Chase Bank, N.A. 

$29,167,000.00.

  

Section 2.09     Amendment to Investments. Section 8.09 of the Loan Agreement is
hereby amended by removing the word “and” before clause (k) and after clause (k)
inserting clauses (l) and (m), to read in full as follows:

 

“(l) the Acquisition Note, and (m) equity investments by Omega Protein
Corporation in Bioriginal (i) in connection with the Bioriginal Acquisition,
(ii) the full or partial repayment the following Bioriginal Indebtedness: (A)
the Cash Flow Loan in the amount of CAN$8,166,300.00 owed by Bioriginal to HSBC
Bank Canada and (B) the Non-Convertible, Unsecured Subordinated 9.5% Debentures
in the aggregate principal amount of CAN$5,335,000.00, and (iii) after
consummation of the Bioriginal Acquisition, in connection with the acquisition
by the Bioriginal Parties of the real property and improvements thereon located
at 102 Melville Street, Saskatoon, Saskatchewan, and from time to time
thereafter for working capital and general corporate purposes, in any case under
this clause (m) (iii) not to exceed $10,000,000.00 in the aggregate.”

 

Section 2.10     Amendment to Schedule 6.14. Schedule 6.14 of the Loan Agreement
is hereby amended by substituting Schedule 6.14 attached hereto and incorporated
into the Loan Agreement.

 

 

Third Amendment to Amended

and Restated Loan Agreement

 





 
8

--------------------------------------------------------------------------------

 



 

Section 2.11     Amendment to Schedule 8.04. Schedule 8.04 of the Loan Agreement
is hereby amended by adding to Schedule 8.04 the additional Schedule 8.04(A)
attached hereto and incorporated into the Loan Agreement.

 

ARTICLE III

CONDITIONS PRECEDENT

 

The effectiveness of this Amendment is conditioned upon the satisfaction of the
following further conditions which must be satisfied as of the date of this
Amendment:

 

Section 3.01     Representations and Warranties True and Correct. The
representations and warranties contained herein and in all other Loan Documents,
as amended hereby and by the other documents given in connection with this
Amendment, shall be true and correct as of the date hereof except as previously
disclosed to the Administrative Agent.

 

Section 3.02     No Default. No Default or Event of Default shall exist.

 

Section 3.03     Increase in Revolving Credit Commitment. All conditions to the
increase of the aggregate Revolving Credit Commitments pursuant to Section 4.13
of the Loan Agreement (without duplication of the conditions precedent to the
effectiveness of this Amendment) shall have been satisfied or waived in writing
by the Administrative Agent.

 

Section 3.04     Closing of Bioriginal Acquisition. The following shall have
occurred: (i) all conditions precedent to the closing of the Bioriginal
Acquisition shall have been satisfied or waived in writing by the Administrative
Agent, (ii) the Bioriginal Acquisition shall have been duly consummated in
accordance with the terms of the Acquisition Agreement, except for the funding
to be provided by the Lenders, (iii) immediately after giving effect thereto,
Bioriginal Acquireco shall directly own one hundred percent (100%) of the issued
and outstanding Equity Interests of Bioriginal and (iv) the Administrative Agent
shall have received the following:

 

(a)     true and correct copies of (i) the Share Purchase Agreement governing
the Bioriginal Acquisition, executed by all parties thereto, and (ii) the
documents by which Bioriginal and Bioriginal Acquireco will be amalgamated, with
Bioriginal Omega as the resulting entity, and by which Bioriginal Omega’s name
will be changed from “101264205 Saskatchewan Ltd.” to “Bioriginal Food & Science
Corp.” executed by all parties thereto;

 

(b)     a certificate, dated as of the closing date under the Share Purchase
Agreement and signed by a Responsible Officer of the Parent, certifying that the
Parent has delivered true and accurate copies of the documents described in
clause (a);

 

(c)      evidence satisfactory to the Administrative Agent of the pre-approval
by the proper Governmental Authority for the documents necessary to complete the
Amalgamation, with Bioriginal Omega being the resulting entity, and by which
Bioriginal Omega’s name will be changed from “101264205 Saskatchewan Ltd.” to
“Bioriginal Food & Science Corp.” with an effective date and time following as
soon as possible the consummation of the Bioriginal Acquisition as described in
the opening sentence of this Section; and

 

 

Third Amendment to Amended

and Restated Loan Agreement

 





 
9

--------------------------------------------------------------------------------

 



 

(d)     Copies of the following fully executed documents, each in form approved
by the Administrative Agent, originals of which have been delivered for closing
the Acquisition: (i) Consent to Change in Control by HSBC Bank of Canada; (ii)
Consent to Change in Control by ING Commercial Finance B.V., and (iii) PPSA
Acknowledgment and Confirmation from HSBC Bank of Canada.

 

Section 3.05     Loan Parties’ Documents. Borrowers, Bioriginal Omega and each
Loan Party, as required by the Administrative Agent, and the Lenders consenting
to this Amendment, as applicable, shall have executed and delivered to the
Administrative Agent, for the benefit of the Lenders, the following documents,
in form and substance satisfactory to the Administrative Agent in its sole
discretion; each of such documents shall be a Loan Document:

 

(a)     this Amendment;

 

(b)     Revolving Credit Notes payable to the order of each requesting Lender
evidencing the pro rata incremental amount of their respective increased
Revolving Credit Commitments;

 

(c)     a Third Amendment to Amended and Restated Security and Pledge Agreement
granting a first priority Lien on (i) 65% of the Equity Interests of Bioriginal
Acquireco and, upon the effectiveness of the Amalgamation, of Omega and (b) the
Acquisition Note;

 

(d)     a duly-endorsed share certificates and such other documents as may be
necessary or advisable to create and perfect a pledge of the Equity Interests of
Bioriginal Acquireco and Bioriginal Omega under the laws of Saskatchewan;

 

(e)     the Acquisition Note, together with an Allonge endorsing it to the
Administrative Agent;

 

(f)      UCC Financing Statements covering 65% of the Equity Interests of
Bioriginal Acquireco, Bioriginal Omega and the Acquisition Note; and

 

(g)     such other documents as the Administrative Agent shall reasonably
require.

 

Section 3.06     Other Documents. Borrowers shall have caused other Persons to
deliver to the Administrative Agent, for the benefit of the Lenders, the
following documents, in form and substance satisfactory to the Administrative
Agent in its sole discretion:

 

(a)     Opinions of in-house and outside counsel to the Borrowers, including
separate opinions from Canadian outside counsel for pre- and post-Amalgamation
issues relating to the pledge of shares of Bioriginal Acquireco and Bioriginal
Omega;

 

 

Third Amendment to Amended

and Restated Loan Agreement

 





 
10

--------------------------------------------------------------------------------

 



 

(b)     evidence of property, liability, flood and other insurance consistent
with the requirements of the Loan Agreement; and

 

(c)     such other documents as the Administrative Agent shall reasonably
require, in form and substance satisfactory to the Administrative Agent.

 

Section 3.07     Post-Closing. Immediately after the closing of the Bioriginal
Acquisition, Parent shall:

 

(a)     file documents approved by the Administrative Agent to consummate the
Amalgamation;

 

(b)     deliver to Administrative Agent a copy of the documents described in
Section 3.04(c), as filed by the Governmental Authority responsible for filing
such documents, and certified by such Governmental Authority;

 

(c)     deliver to Administrative Agent a copy of a Certificate of Name Change
certified by the Governmental Authority responsible for filing such documents;
and

 

(d)     cause the post-Amalgamation opinion of its outside counsel to be
delivered to the Administrative Agent.

 

The provisions of this Section 3.07 shall not be conditions precedent to the
effectiveness of this Amendment, but a failure to comply with any of these
provisions shall be an Event of Default.

 

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

Section 4.01     Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Loan Agreement are ratified and
confirmed and shall continue in full force and effect. Borrowers, Administrative
Agent and Lenders agree that the Loan Agreement as amended hereby shall continue
to be legal, valid, binding and enforceable in accordance with its terms. The
terms, provisions, and conditions of any and all of the Loan Documents are
hereby ratified and confirmed in every respect by Borrowers and shall continue
in full force and effect.

 

Section 4.02     Representations and Warranties. Borrowers hereby represent and
warrant to Administrative Agent and Lenders that:

 

(a)     the execution, delivery and performance of this Amendment and any and
all other Loan Documents executed and/or delivered in connection herewith have
been authorized by all requisite corporate action on the part of Borrowers and
will not violate the articles of incorporation or bylaws of Borrowers;

 

 

Third Amendment to Amended

and Restated Loan Agreement

 

 
11

--------------------------------------------------------------------------------

 

 

(b)     after giving effect to the modifications contained in this Amendment,
and any other Loan Document, the representations and warranties contained in the
Loan Agreement are true and correct in all material respects on and as of the
date hereof except as previously disclosed to Administrative Agent and Lenders;

 

(c)     after giving effect to the modifications contained in this Amendment, no
Default or Event of Default has occurred and is continuing and no event or
condition has occurred that with the giving of notice or lapse of time or both
would be a Default or an Event of Default;

 

(d)     after giving effect to the modifications contained in this Amendment,
Borrowers are in full compliance with all covenants and agreements contained in
the Loan Agreement as amended hereby; and

 

(e)     Borrowers are not presently aware of any claim they have against
Administrative Agent or any Lender, nor are they aware of any claim any of their
respective Subsidiaries have against Administrative Agent or any Lender, for
damages arising out of any prior action or inaction on the part of the
Administrative Agent, or their representatives or agents.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.01     Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents executed
in connection with this Amendment.

 

Section 5.02     No Other or Future Consent or Waiver. The consents and waivers
provided in this Amendment shall not be deemed to be a consent to, or a waiver
of, any transaction in violation of any other covenant or requirement under the
Loan Agreement or any other Loan Document, nor shall it constitute an agreement
to grant any similar or other consent or waiver in the future.

 

Section 5.03     Reference to Agreement. Each of the Loan Documents, including
the Loan Agreement and any and all other agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Loan Agreement shall mean a
reference to the Loan Agreement as amended hereby.

 

Section 5.04     Expenses of the Administrative Agent and Lenders. As provided
in the Loan Agreement, Borrowers agree to pay on demand all reasonable costs and
expenses incurred by Administrative Agent in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including without limitation the reasonable costs and fees
of Administrative Agent’s outside legal counsels, and all reasonable costs and
expenses incurred by Administrative Agent and Lenders in connection with the
enforcement or preservation of any rights under the Loan Agreement as amended
hereby, or any other Loan Document, including without limitation the reasonable
costs and fees of Administrative Agent’s outside legal counsels.

 

 

Third Amendment to Amended

and Restated Loan Agreement

 

 
12

--------------------------------------------------------------------------------

 

 

Section 5.05     Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 5.06     APPLICABLE LAW. THIS AMENDMENT IS ENTERED INTO AND PERFORMABLE
IN HARRIS COUNTY, TEXAS, AND THE SUBSTANTIVE LAWS, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS, OF THE UNITED STATES AND THE STATE OF TEXAS
SHALL GOVERN THE CONSTRUCTION OF THIS AMENDMENT AND THE DOCUMENTS EXECUTED AND
DELIVERED PURSUANT HERETO, AND THE RIGHTS AND REMEDIES OF THE PARTIES HERETO AND
THERETO.

 

Section 5.07     Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of Administrative Agent, Lenders and Borrowers and
their respective successors and assigns, except Borrowers may not assign or
transfer any of their rights or obligations hereunder without the prior written
consent as set forth in the Loan Agreement as amended hereby.

 

Section 5.08     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

Section 5.09     Effect of Waiver. No consent or waiver, express or implied, by
Administrative Agent or Lenders to or for any breach of or deviation from any
covenant, condition or duty by Borrowers shall be deemed a consent or waiver to
or of any other breach of the same or any other covenant, condition or duty.

 

Section 5.10     Arbitration. The parties hereby adopt the provisions of Section
11.24 of the Loan Agreement and incorporate them by reference in this Amendment.

 

Section 5.11     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

 

Third Amendment to Amended

and Restated Loan Agreement

 

 
13

--------------------------------------------------------------------------------

 

 

Section 5.12     SECTION 26.02 NOTICE. THE LOAN AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THE LOAN AGREEMENT AND THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE LOAN AGREEMENT AND THIS AMENDMENT, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[Signature Pages Follow]

 

 

 

Third Amendment to Amended

and Restated Loan Agreement

 





 
14

--------------------------------------------------------------------------------


 



 

EXECUTED as of the date first written above.

 

 

BORROWERS:

 

OMEGA PROTEIN CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Andrew Johannesen

Executive Vice President and

Chief Financial Officer

 

 

 

 

 

  OMEGA PROTEIN, INC.                     By: /s/ Andrew Johannesen      

Andrew Johannesen

Vice President

 

 

 

 

 

 





Third Amendment to Amended

Borrowers'

 

and Restated Loan Agreement

Signature Page

 

 



 
 

--------------------------------------------------------------------------------

 

 



 

ADMINISTRATIVE AGENT AND LENDER:

 

       

WELLS FARGO BANK,

    NATIONAL ASSOCIATION,     as Administrative Agent, Swingline Lender,
Issuing Lender, and Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Geri E. Landa 

 

 

 

Geri E. Landa  

 

 

 

Senior Vice President

 






 



 

 

 

 

 

 

 

 

 





Third Amendment to Amended

Lenders'

 

and Restated Loan Agreement

Signature Page 1

 

 



 
 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher M. Smith  

 

 

 

Christopher M. Smith  

 

 

 

Vice President

 



 

 

 

 

 

 

 

 





Third Amendment to Amended

Lenders'

 

and Restated Loan Agreement

Signature Page 2

 




 
 

--------------------------------------------------------------------------------

 

 

RATIFICATION OF GUARANTORS

 

As an inducement to Administrative Agent and Lenders to amend the Agreement as
set forth in the foregoing Amendment, each of the Guarantors hereby:

 

(a)     ratifies and confirms its obligations under all Loan Documents to which
it is a party;

 

(b)     agrees that the Loan Agreement and all other Loan Documents as amended
hereby are and shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms and are hereby ratified and confirmed;

 

(c)      agrees that the execution of this Amendment shall in no way obligate
Administrative Agent or Lenders to obtain the consent of, or give the
signatories below notice of, any further amendment, modification, waiver or
release relating to the Loans, the Loan Agreement, or any other Loan Documents
to which such Guarantor is not a signatory, all of which have been and are
hereby waived.

 

[Signature Page Follows]

 

 

 

 

 

Third Amendment to Amended

Ratification of Guarantors

 

and Restated Loan Agreement

 

 

 

 
 

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

 

PROTEIN FINANCE COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Andrew Johannesen

 

 

 

Vice President

 

 



 

OMEGA SHIPYARD, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Andrew Johannesen

 

 

 

Vice President

 





 



 

PROTEIN INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Andrew Johannesen

 

 

 

Vice President

 





 



 

CYVEX NUTRITION, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Andrew Johannesen

 

 

 

Vice President

 





     

 

INCON PROCESSING, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Andrew Johannesen

 

 

 

Vice President

 



 





 

WISCONSIN SPECIALTY PROTEIN, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Andrew Johannesen

 

 

 

Vice President

 





 